DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II1 in the reply filed on February 04, 2021 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 04, 2021.
Claim Objections
Claim 17 is objected to because of the following informalities:  g/m2 should be changed to g/m2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is vague and indefinite since it is unclear what a process for light-weighting is, and thus the metes and bounds of patent protection desired cannot be ascertained.
Claim 14 is vague and indefinite, since it is unclear if the paperboard in the claims are the wet-laid product of the independent claim or those are paperboard layers added to the wet-laid product of claim 13.
Claim 15 is also vague and indefinite since it is unclear if those layers are new layers or refers to the previous layers, i.e., the wet-laid layers of the independent claim.
Claim 20 is vague indefinite since it is incomplete, i.e., it recites that the CE staple fibers are co-refined, but it does recites other components(s), i.e., co-refined with what? Co-refined implies that they are refined with other material different that the CE staple fiber, but such material(s) is/are missing from the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al., (hereafter Clark), US Patent Application Publication No.  2014/0311694 A1.
With regard to claims 13-16 and 18, Clark teaches a process of making paper, by the wet-laying technique (¶-0094]), the paper that can be used to make all type of paper products, including multi-ply papers and paperboards; see ¶ [0163]-[0173], using a mixture/blend of cellulose fibers and a multicomponent micro fibers having a denier of less than 3, (abstract), and containing a water dispersible part and a water non-dispersible part, the water non-dispersible including cellulose ester, ¶-[0146]. In the making of the paper the water dispersible part dissolves leaving the water non-dispersible fibers in the slurry; see ¶-[0072]. Note that the fibers are staple fibers, since they are short cut fibers which meets the definition of staple or at the very least cutting to the length of staple fibers would have been obvious to one of ordinary skill in the art. Moreover Clark teaches that the fibers can be cut staple; see ¶-[0162]. Clark teaches denier of less than 0.5, which reads on the claims, less than 3.0 of claim 15 and teaches that the microfibers are cut to less than 25 mm and teaches ranges from greater than 0.5 but less than 25 mm; see ¶-[0028].  As Clark teaches the same type of paper, paperboards as claimed in claim 18; see ¶-[0169], which are known to be multiply products then the limitation is implicit on the reference. As to the basis weight, thickness and stiffness of the plies to be different that is considered to be within the level of ordinary skill in the art as obvious optimization of the product properties and thus considered obvious absent a showing of unexpected results. The same reasoning applies to the air permeability of the plies of claim 16
	With regard to clam 17, Clark teaches products which are known to have basis weight of at least 100 g/m2, such as cardboard, packaging materials, etc.
	With regard to claim 19, Clark teaches the use of recycled cellulose fibers; see ¶-[0038] and claim 12 and teaches that the cellulose fibers comprises not more than 99 of the nonwoven web; see ¶-[0039], which then using recycle fibers at the claimed range would have been obvious to one of ordinary skill in the art.
	Regarding to claim 20, co-refining fibers is well-known in the art and therefore, considered obvious absent a showing of unexpected results.

Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over of any of Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation. 
	 Ide teaches a wet-laid paper made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester and having length and diameter, DPF, falling within the disclosed range; see ¶-[0028]-[0029], and teaches the use of wood fibers as the pulp fibers; see ¶-[0032]. While Ide teaches the making of filter, Ide teaches that other type of papers can be made and that the proportion of the cellulose fibers and Ester Staple fibers can be varied depending upon the type of paper to be made; see ¶-[0033]. Therefore, making multi-ply papers including paperboards and optimizing the plies to obtain the claimed product would have been obvious to one of ordinary skill in the art, absent a showing of unexpected results. Ide teaches the use of recycled fibers along with the CE staple fibers; see ¶-[0030] 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Paper Products Articles Comprising a Bend of Cellulose and Cellulose Ester Staple Fibers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 Applicants erroneously stated that group II included claim 12. Group II included claims 13-20.